DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a mechanical suturing device for automated closure of the linea alba of the abdominal wall post midline laparotomy incision that includes the combination of recited limitations in claim 3. The art alone or in combination did not teach wherein both articulated workpieces are characterized by being equipped with ducts equipped with heads that can be joined in parallel or crossed by a plug-in system, male and female, and allowing the release of the suture support and stability element, from the outside of the surgery; flexible polymer sleeves are arranged around each of the working sets, provided with longitudinal channeled guides, with openings facing one another, and within which the respective pivoting eyelets are attached contained in the ends of diamond-shaped folding structures, which are also transversally and centrally crossed by respective threaded bodies attached to drive cables arranged within the respective conduits, in turn arranged within the respective longitudinal channeled guides, while being controlled by linear and rotational movement devices; said diamond-shaped folding structures have several free eyelets equipped with "U" openings; both flexible polymeric sleeves are also endowed with longitudinal elevations, which have internally tunnels, inside which rigid rods are introduced which come externally by the work ostium. The closest prior art of record Woodard et al. (U.S. Patent Publication No. 2013/0282027 A1) does not disclose the above .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon (U.S. Patent No. 6,224,614 B1 and 5,954,731 A), Woodard et al. (U.S. Patent Publication Nos. 2012/0150199, 2012/0123471, 2011/0313433)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GEORGE J ULSH/Primary Examiner, Art Unit 3771